The plaintiff served a certified copy of the final judgment and was therefore entitled to enforce the payment thereof in respect of defaults occurring prior to the service thereof. (Goldfarb v. Goldfarb, 235 App. Div. 867.) Moreover, any contention in respect thereto was waived by failure to make at Special Term any claim in relation to such a ground. (Park v. Park, 80 N. Y. 156, 161.) From the total payments due for the period from the entry of the interlocutory judgment to September 30, 1942, there should be deducted the payments for thirteen weeks preceding the entry of the final judgment, as plaintiff does not seek on this appeal payment therefor. There should also be deducted eight payments for the period from August 7, 1942, to September 25, 1942, both dates inclusive, this on the assumption that the checks given in payment therefor will be honored. There likewise should be deducted $710 which plaintiff concedes have been paid; and $675 for camp expenses for which credit has not been given. These deductions total $1,595, and leave a net balance of arrears of $2,405, which amount the defendant may liquidate and thereby purge himself of his contempt by paying five dollars a week, in addition to the payments required to be made under the final decree. Carswell, Johnston, Adel and Taylor, JJ., concur; Lazansky, P. J., not voting. Settle order on notice.